DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment file don 08/05/22.  Accordingly, claims 1-20 are currently pending.
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
-Regarding independent claim 1, none of prior art of record teaches or suggests a denoising cognitive signal processor system including: a reservoir computer, including a computer interpretable neural network, where an output of the reservoir computer is communicatively coupled to an input of the reservoir computer and to a delay embedding component, where the reservoir computer is configured to produce a plurality of reservoir state values; a delay embedding component, including an input communicatively coupled to an output of the reservoir computer and an output communicatively coupled to an input of a weight adaptation component and to an input of an output layer computer, where the delay embedding computer is configured to collect the plurality of reservoir state values; a weight adaptation component, including an output communicatively coupled to an input of the weight adaptation component and to an input of an output layer computer, where the weight adaptation component is configured to determine a plurality of reservoir state value weights; and an output layer computer, including an input communicatively coupled to an output of the delay embedding component, an input communicatively coupled to an output of the weight adaptation component, and an output communicatively coupled to an input to the weight adaptation component, where the output layer component is configured to scale the plurality of reservoir state values by the plurality of reservoir state value weights to produce a plurality of outputs; where the output layer computer is configured to scale the plurality of reservoir state values by the plurality of reservoir state value weights over a plurality of clock cycles of a clock for the system.
-Regarding independent claim 11, none of prior art of record teaches or suggests a method of denoising an electromagnetic signal by a cognitive signal processor system including a reservoir computer, including a computer interpretable neural network, where an output of the reservoir computer is communicatively coupled to an input of the reservoir computer and to a delay embedding component, a delay embedding component, including an input communicatively coupled to an output of the reservoir computer and an output communicatively coupled to an input of a weight adaptation component and to an input of an output layer computer, a weight adaptation component, including an output communicatively coupled to an input of the weight adaptation component and to an input of an output layer computer, and an output layer computer, including an input communicatively coupled to an output of the delay embedding component, an input communicatively coupled to an output of the weight adaptation component, and an output communicatively coupled to an input to the weight adaptation component, the method including: producing a plurality of reservoir state values by the reservoir computer; collecting the plurality of reservoir state values by the delay embedding component into a historical record; determining a plurality of reservoir state value weights by the weight adaptation component based at least in part of the historical record; scaling, by the plurality of reservoir state value weights, to produce a plurality of output values, the plurality of reservoir state values by the output layer computer; and outputting the plurality of output values; where the scaling occurs over a plurality of clock cycles of a clock for the system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632